In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Richmond County (McElrath, J.), dated March 3, 2008, as, after a hearing, and upon a fact-finding order of the same court dated January 18, 2008, which, upon the appellant’s admission, found that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, placed her with the New York State Office of Children and Family Services for a period of 12 months.
*1057Ordered that the appeal is dismissed as academic, without costs or disbursements.
On appeal, the appellant’s sole challenge is to the disposition placing her in a nonsecure facility for a period of 12 months, which she contends was not the least restrictive available alternative disposition (see Family Ct Act § 352.2 [2] [a]). Since the period of placement has expired, the appeal is academic (see Matter of Isaiah P., 45 AD3d 772 [2007]; Matter of Jeffrey D., 41 AD3d 845 [2007]). Rivera, J.P., Eng, Chambers and Hall, JJ., concur.